PER CURIAM.
This disciplinary matter is before the Court on the petition of Adam Lorenzo Smith (State Bar No. 653199) for voluntary surrender of his license to practice law following the entry of a guilty plea, in the United States District Court for the Northern District *134of Georgia, to the offense of conspiracy to commit bribery. Smith, who was admitted to the Bar in 1993, admits that, by his conviction, he has violated Rule 8.4 (a) (2), of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d).
The State Bar has filed a response recommending that the Court accept the petition and stating its belief that it is in the best interests of the Bar and the public for this Court to accept Smith's petition.
We have reviewed the record and agree to accept Smith's petition for the voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of Adam Lorenzo Smith is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Smith is reminded of his duties under Bar Rule 4-219 (c).
Voluntary surrender of license accepted.
All the Justices concur.